DETAILED ACTION
Acknowledgements
The amendment filed 11/17/2020 is acknowledged.
Claims 70, 79-80, and 91-107 are pending.
Claims 94-106 are withdrawn.
Claims 70, 79-80, 91-93 and 107 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.


Specification Objection
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification PGPub are: 
Para 0166 recites  “In particular, in the FIN transaction' steps shown in the dashed line box 305 in FIG. 3, the transaction software 110…” 


Response to Amendment/Arguments
Claims 70 and 93 are amended.

Regarding applicant’s arguments on “THE WRITTEN DESCRIPTION REJECTION OF CLAIMS 70, 79, 80, 91-93, AND 107”, the arguments have been fully considered. However, examiner respectfully disagrees.
For example, the amended claim 93 recites “retrieving, from an application executing on the mobile electronic device, the device MAC address and/or the device IMEi from the memory, or” the claim is silent what is performing the act of “retrieving”.  The claim is broader than the specification. see para 28 of this office action for detail.
With respect to claim 70 limitation “responsive to receiving the authorization request for the transaction, generating, by the first module and the second module, a cryptographic session key based on a transaction counter, the first portion of the device key, and the second portion of the device key;”, Specification PGPub ¶0148 discloses ”The transaction software 110 generates a first session key (SK1) using a first algorithm/process (CA1), which may comprise a cryptographic algorithm/process. SK1 may be generated in any suitable way for generating a session key, as is known in this field of technology. SK1 may be of any suitable data size, but generally related to the cryptographic algorithm in CA1, for example, 16 to 24 bytes.” and Fig. 3 further discloses SK1 is generated by CA1 with input data of 310 (transaction counter) and 320 (device key).  However, the specification is silent on generating by the second module, the first portion of a device key and a second portion of the device key.  Applicant states “Paragraph 286 of the originally filed specification describes “utilizing MPC ...the DK 320 [device key] is not stored in its entirety in one location, anywhere on the electronic device.” Specification at para. 0286. Thus, this embodiment clearly shows that if an entire device key is not stored at a single location, a first portion of the device key may be stored with a first module and a second portion of the device key may be stored with a second module.”  Examiner notes, ¶0286 is silent on the method of generating a session key.  Therefore, Specification ¶0286 does not provide support for the limitation.

Regarding applicant’s arguments on “THE INDEFINITENESS REJECTION OF CLAIMS 70, 79, 80, 91-93, AND 107”, the arguments are moot in light of the amendments.

Regarding applicant’s arguments on “THE SUBJECT MATTER REJECTION OF CLAIMS 70, 79, 80, 91-93, AND 107”, the arguments have been fully considered but they are not persuasive.  
Applicant asserts “claim 70 recite a method that is tied to a particular machine or apparatus.” and  “Claim 70…set forth a solution that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”   Applicant further asserts “claim 70 is directed to an improvement in computer capabilities, namely, an improvement in the way computer processors operate to efficiently and optimally generate and provide authentication data…”.  Examiner respectfully disagrees.
Claim 70 recites “receiving, by a processor of a mobile electronic device, an authorization request…; retrieving, by the processor from the first module, a first portion of a device key; retrieving, by the processor from the second module, a second portion of the device key; …generating, …cryptographic session key…; generating, …ARQC…; transmitting…the ARQC…; terminal device authorizing the mobile electronic device…” which is commercial interactions within the “Certain methods of organizing human activity” grouping of abstract ideas, and mathematical calculations within “Mathematical concepts” grouping of abstract ideas.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). 
Mobile electronic device and terminal device are used to perform the abstract idea.  However, these devices are used as a computer since there is no unique or particular feature of these devices are required/used in perform the abstract idea. Therefore, the judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of mobile electronic device and terminal device 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The method claims 70, 79-80, 91-93 and 107only involve the use of computers as tools to automate and/or implement the abstract idea. The combination of elements recited in the method claims simply recite the concept of performing transaction authorization including mobile electronic device receiving authorization request, retrieving device key, generating session key, generating cryptogram (ARQC), transmitting the cryptogram, and terminal device authorizing the mobile electronic device.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Using computers to conduct authentications for transactions, it improves the efficiency of the transaction business process by automating the authentication process.  However, it does not improve computer capabilities and overcome a problem specifically arising in the realm of computer networks.  Nor it improves and optimizes the computer processor.
The use of mobile electronic device and terminal device as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
 

Regarding applicant’s arguments on “THE OBVIOUSNESS REJECTION OF CLAIMS 70, 79, 80, 91-93, AND 107”, the arguments are moot in light of the new ground rejection.
With respect to claims 91-93 and 107, applicant asserts “claim 93 recites retrieving, from an application executing on the mobile electronic device, the device MAC address and/or the device IMEi from the memory, or retrieving, from an application executing on the mobile electronic device, an identification of the whole or the part of the operating system of the mobile electronic device, the version 
International Mobile Equipment Identity (IMEI).”  Therefore, Fiske in view of Hirson et al. teaches the limitation “retrieving, from an application executing on the mobile electronic device, the device MAC address and/or the device IMEi from the memory, or retrieving, from an application executing on the mobile electronic device, an identification of the whole or the part of the operating system of the mobile electronic device, the version or type of the mobile electronic device, and/or the operating system application token from the memory.”

Examiner's Comments
Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start
with the proposition that claims cannot be obtained to that which is not new. This was the basis of the
holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first
inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition,
which is that every limitation positively recited in a claim must be given effect in order to determine what
subject matter that claim defines.")
Claim 93 recites  “retrieving, from an application executing on the mobile electronic device…”


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:


Claims 70, 79-80, and 91-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 70, 79-80, 91-93 and 107 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) a method of transaction authorization, which is an abstract idea.  Specifically, the claims recite “receiving…an authorization request…; retrieving…first portion of a device key; retrieving… a second portion of the device key; …generating, …cryptographic session key…; generating, …ARQC…; transmitting…the ARQC…; terminal device authorizing the mobile electronic device…” which is commercial interactions grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for obtaining transaction authorization. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of mobile electronic device and terminal device merely use(s) a computer as a tool to perform an abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The method claims 70, 79-80, 91-93 and 107only involve the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claim involve cryptogram generation including mobile electronic device receiving authorization request, retrieving device key, generating session key, generating cryptogram (ARQC), transmitting the cryptogram, and terminal device authorizing the mobile electronic device.  This only uses the processor or computer system to automate or implement the abstract idea of performing transaction authorization.  Dependent claim 79 describes the first module.  Dependent claim 80 describes the second module.  Dependent claim 91 describes ARQC.  Dependent claim 92 describes device configuration data.  Dependent claim 93 describes the electronic device information.  Dependent claim 107 describes the transaction counter.  These claims further describe the 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing transaction authorization including mobile electronic device receiving authorization request, retrieving device key, generating session key, generating cryptogram (ARQC), transmitting the cryptogram, and terminal device authorizing the mobile electronic device.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of mobile electronic device and terminal device as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70, 79-80, 91-93 and 117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 93 recites “retrieving, from an application executing on the mobile electronic device, the device MAC address and/or the device IMEi from the memory, or retrieving, from an application executing on the mobile electronic device, an identification of the whole or the part of the operating system of the mobile…” The claim is broader than the specification.  The claim is silent what is performing the acts of “retrieving”.  According to specification PGPub ¶0219 “The device information 350 may be retrieved by an application executing on the electronic device 100. The device information 350 may be retrieved from the OS 120 or any other suitable element on the electronic device 100 (e.g. a memory storing a MAC address for the electronic device 100 or a memory storing a version or type or serial number of the electronic device 100).…”  Therefore, as the operation of “retrieving” is to be performed by an application executing on the electronic device. The claim is broader than the Specs. (See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336,1343-46, 76 USPQ2d 1724,1730-33 (Fed. Cir. 2005) ("...it must describe the invention sufficiently to convey to a person of skill in the art that the patentee had 

New Matter
Regarding the amended claim 70, following limitations are new matter as they are not supported by the Specification. 
“retrieving, by the processor from the first module, a first portion of a device key” and “retrieving, by the processor in the second module, a second portion of the device key;” Specification PGPub ¶0161 discloses “DK 320 (or a value based on DK 320) is retrieved or derived by the authorisation system 171 during the authentication process in Step S250”  However, the specification is silent on the processor of the mobile electronic device retrieving a first portion of a device key and a second portion of the device key. 
“responsive to receiving the authorization request for the transaction, generating, by the first module and the second module, a cryptographic session key based on a transaction counter, the first portion of the device key, and the second portion of the device key;” Specification PGPub ¶0148 discloses ”The transaction software 110 generates a first session key (SK1) using a first algorithm/process (CA1), which may comprise a cryptographic algorithm/process. SK1 may be generated in any suitable way for generating a session key, as is known in this field of technology. SK1 may be of any suitable data size, but generally related to the cryptographic algorithm in CA1, for example, 16 to 24 bytes.” and Fig. 3 further discloses SK1 is generated by CA1 with input data of 310 (transaction counter) and 320 (device key).  However, the specification is silent on generating by the first module and the second module, the first portion of a device key and a second portion of the device key. For the purposes of examination, the limitation is being interpreted as “generating a session key based on transaction counter and the device key”.
Claims 79-80, 91-93 and 107 are also rejected as each depends from claim 70.

The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 70, 79-80, 91-93 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
Claim 70 is a method of transaction authorization that is performed by the mobile electronic device.  However, claim 70 also recites “transmitting,…the terminal device authorizing the mobile electronic device…”.  It is unclear the claim is directed to a method performed by the mobile electronic device or terminal device.  (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 79-80, 91-93 and 107 are rejected as each depends from claim 70.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 70, 91-93 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140040149A1 (“Fiske”) in view of US Application Publication US20130263211A1(“Neuman et al.”), and in further view of US Application Publication US20110217994A1 (“Hirson et al.”).

Regarding claim 70,  Fiske teaches:
receiving, by a processor of a mobile electronic device, an authorization request for a transaction, wherein the processor implements a first module and a second module; (Figure 7 items 704, 720; paras 0086, 0129).
generating a session key based on transaction counter and the device key (Figure 4; para 0066).
generating, by the first module, an authorization request cryptogram (ARQC) based on transaction data associated with the transaction, and the cryptographic session key; (Figure 7 item 706, 708; para 0129).
transmitting, by the processor, an authorization response including the ARQC to a terminal device; the terminal device authorizing the mobile electronic device, in response to the receiving the authorization response. (Figure 7 item 706, 708, 724; paras 0129, 0131).
Fiske does teach:
retrieving, by the processor from the first module, a first portion of a device key; 
retrieving, by the processor from the second module, a second portion of the device key;
current configuration device data,
However, Neuman et al. teaches:
retrieving, by the processor from the first module, a first portion of a device key; storing (para 0061).
retrieving, by the processor from the second module, a second portion of the device key;  (para 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Payment System of Fiske by adding the feature of splitting a key to multiple portions in accordance with the teaching of Neuman et al..  This modification enhance the security of key maintenance. (Neuman et al. para 0102).
Fiske and Neuman et al. does not teach:
current configuration device data
However, Hirson et al. teaches:
current configuration device data (paras 0230).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Fiske and Neuman et al. by adding the including device information in accordance with the teaching of Hirson et al..  This modification enhances the transaction security by including mobile device data into the authentication process.

With respect to claim 91, Fiske. in view of Neuman et al., and in further view of Hirson et al., disclose all the limitations as described above. Fiske further discloses:
wherein generating the ARQC is based, at least in part, on data relating to an authorisation process. (Figure 7 item 706, 708; para 0129).

With respect to claim 92, Fiske. in view of Neuman et al., and in further view of Hirson et al., disclose all the limitations as described above. Hirson further discloses:
wherein the current configuration device data is based, at least in part on electronic device information, wherein the mobile electronic device information comprises one or both of: (i) identification information and (ii) mobile device configuration information, the method further comprising retrieving, by the first module, one or both of the (i) identification information and (ii) mobile device configuration information from memory of the mobile electronic device. (paras 0211, 0230, 0244).

With respect to claim 93, Fiske. in view of Neuman et al., and in further view of Hirson et al., disclose all the limitations as described above. Hirson further discloses:
wherein the mobile electronic device information is based, at least in part, on at least one of a device MAC address and/or a device IMEi, and/or wherein the information specifying at least part of a configuration of the mobile electronic device is based, at least in part, on at least one of: the whole or a part of an operating system of the mobile electronic device; a version or type of the mobile electronic device; and/or an operating system application token provided by a platform application store stored on the mobile electronic device, (paras 0134, 0154, 0169, 0188, 0194).
wherein retrieving the one or both of the (i) identification information and (ii) mobile device configuration information from memory of the mobile electronic device comprises: 
retrieving, from an application executing on the mobile electronic device, the device MAC address and/or the device IMEi from the memory, or
retrieving, from an application executing on the mobile electronic device, an identification of the whole or the part of the operating system of the mobile electronic device, the version or type of the mobile electronic device, and/or the operating system application token from the memory. (paras 0134, 0154, 0169, 0188, 0194).

With respect to claim 107, Fiske. in view of Neuman et al., and in further view of Hirson et al., disclose all the limitations as described above.  Fiske further discloses:
comprising incrementing, by the processor, a number of the transaction counter in response to receiving the authorization request for the transaction and wherein generating the cryptographic session key is based on the incremented number. (Figure. 4; paras 0066-0071).

Claims 79 - 80 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140040149A1 (“Fiske”) in view of US Application Publication US20130263211A1 (“Neuman et al.”), and in further view of US Application Publication US20110217994A1 (“Hirson et al.”) and “Preventing Reverse Engineering Threat in Java Using Byte Code Obfuscation Techniques” IEEE-ICET 2006 (“Memon et al.”).

Regarding claim 79, Fiske in view of Neuman et al., and in further view of Hirson et al. disclose all the limitations as described above.  Fiske, Neuman et al. and Hirson et al. do not teach:
wherein the first module comprises a first programming, the method further comprising:
obfuscating, by the processor, the first programming of the first module, 
 However, Memon et al. teaches:
wherein the first module comprises a first programming, the method further comprising:
obfuscating, by the processor, the first programming of the first module,  (pp. 690-691).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Fiske, Neuman et al. and Hirson et al. by implementing code obfuscation in accordance with the teaching of Memon et al. This modification “prevent automatic software analysis tools, De-compilers, from producing correct source code”.(Memon et al., abs)

With respect to claim 80, Fiske in view of Neuman et al., and in further view of Hirson et al. and Memon et al. disclose all the limitations as described above. Memon et al. further discloses: 
wherein the second module comprises a second programming, the method further comprising:  
obfuscating, by the processor, the second programming of the second module, (pp. 692)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685